DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/22 has been entered.
2.	This action is in response claims filed on 01/28/22.
3.	Claims 1-3, 5-11 & 13-16 are under examination.
4.	Claims 1, 5, 9 & 13 are amended.
5.	Claims 4 & 12 are canceled.

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
7.	The drawings filed on 01/31/20 & 10/22/21 are accepted by the examiner.


Response to Arguments/Remarks
8.	Applicant’s remarks/amendment filed on 01/28/22, with respect to claims 1-3, 5-11 & 13-16 has been considered by the examiner and the claims are allowed with respect to the amended limitation (i.e., releasing the configuration DL SPS resource based on a valid duration of configured DL SPS resource being ended).
01/28/22, with regards claim objection (Claim 9) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.



Allowable Subject Matter
10.	Claims 1 & 19-40 are allowed in light of the amendment and prior arts in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Zhou et al. 2019/0208436 A1 (Title: Activation/deactivation of semi-persistence channel state information report) (See abstract & Para. 0176-0177 & 0205).
B.	Lee et al. 2019/0075550 A1 (Title: Resource management in a wireless communication system) (See Para. 0046, 0071 & 0079).
C.	Sun et al. 2018/0279274 A1 (Title: Apparatus and method for semi-persistence scheduling and power control in a wireless communication system) (See abstract, Para. 0009-0010 & 0059).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469